Appeal from a decision of the Workmen’s Compensation Board, filed March 27, 1975. On a previous appeal in this matter, reversing the finding of the Workmen’s Compensation Board that the claimant was not injured in the course of his employment, this court specifically found that he was an "outside employee” on the evenings, such as the night on which he was injured, when he was assigned by his employer to teach classes at the Hospital for Special Surgery on East 71st Street in New York City (Matter of Marciniak v Berlitz School of Languages, 43 AD2d 509). The injuries were sustained when he was struck by a taxicab on a public street after he had completed his teaching assignment and was on his way home. After making the said findings on the previous appeal, we remitted the matter to the board "for further proceedings not inconsistent herewith” (p 512). Upon review, the board adopted our findings of fact and, specifically, our finding that claimant was an "outside worker” on the evening he was injured and found that he sustained an accidental injury arising in the course of his employment. Now it is the employer and its insurance carrier which appeal. Appellants primarily seek to relitigate issues which have already been decided adversely to them by this court. We find that there is substantial evidence to support the finding of the board (see Matter of Bennett v Marine Works, 273 NY 429; Matter of Heikes v Today’s Displays, 40 AD2d 747; Matter of Devlin v Petry & Co., 24 AD2d 804, mot for lv to app den 17 NY2d 418). Decision affirmed, without costs. Kane, J. P., Mahoney, Main, Larkin and Herlihy, JJ., concur.